Filed 3/14/13 In re H.C. CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Siskiyou)
                                                            ----



In re H. C., a Person Coming Under the Juvenile
Court Law.

SISKIYOU COUNTY HUMAN SERVICES                                                               C071803
DEPARTMENT,
                                                                                       (Super. Ct. No.
                   Plaintiff and Respondent,                                         SCSCJVSQ1151147)

         v.

J. C.,

                   Defendant and Appellant.




         Appellant J.C., father of the minor, appeals from juvenile court orders terminating
parental rights and freeing the minor for adoption. (Welf. & Inst. Code, § 395.)1 Father
claims it was error for the juvenile court to rule that the Indian Child Welfare Act


1 Undesignated statutory references are to the Welfare and Institutions Code.


                                                             1
(ICWA) did not apply, because notice of the proceeding was not sent to the Blackfeet
Tribe of Montana.
       The record establishes that the minor did not have Indian heritage with a federally
recognized tribe. Accordingly, ICWA notice was not required. We will affirm the
juvenile court’s orders.
                                     BACKGROUND
       Our recitation of the background is limited to the circumstances relevant to the
contention on appeal. The Siskiyou County Human Services Department (Department)
took the minor into protective custody on August 9, 2011. At the subsequent detention
hearing, mother testified she was not aware that she had any Native American or Indian
heritage. Father testified he was “not sure” if he had any Native American or Indian
heritage, adding, “I don’t have any idea at all.”
       The minor’s paternal grandfather said at the detention hearing that father’s
maternal grandmother had a father who was Indian and Spanish and a mother who was
Indian and French. The minor’s paternal grandfather did not know with which tribe
father’s maternal grandmother was associated, but the minor’s paternal grandfather
provided the name, address and contact information for father’s maternal grandmother.
The minor’s paternal grandfather gave no indication that there was any Indian ancestry
on his side of the family.
       According to the social worker’s six-month review report, father said his mother
has Aztec heritage and his father (the minor’s paternal grandfather) is descended from the
“Blackfoot Tribe.” However, the social worker spoke with father’s maternal
grandmother and she indicated “she is not aware of any Native American heritage for
[father].” The social worker also spoke with the minor’s paternal grandfather, who
reported that his family was descended from “Blackfoot Indians in Canada” and that
father’s mother was descended from Aztec people in Mexico. The minor’s paternal



                                              2
grandfather reported to the social worker that none of father’s Native American ancestry
was “through any federally recognized Tribe.”
       At the ensuing six-month review hearing, the juvenile court found the minor was
not an Indian child within the meaning of ICWA. Several months later, the juvenile court
held a section 366.26 hearing. The juvenile court found it is likely the minor will be
adopted, and the court selected adoption as the permanent plan.
                                        DISCUSSION
       Father claims it was error for the juvenile court to rule that ICWA did not apply,
because notice of the proceeding was not sent to the Blackfeet Tribe of Montana. Father
argues such notice should have been sent because father told the social worker the
paternal grandfather descended from the “Blackfoot Tribe” and the sole federally
registered Blackfoot tribe is the Blackfeet Tribe of Montana.
       ICWA protects the interests of Indian children and promotes the stability and
security of Indian tribes by establishing minimum standards for, and permitting tribal
participation in, dependency actions. (25 U.S.C. §§ 1901, 1902, 1903(1), 1912.) The
juvenile court and the welfare agency have an affirmative duty to inquire at the outset of
the proceeding whether a child who is subject to the proceeding is, or may be, an Indian
child. (Cal. Rules of Court, rule 5.481(a).) If, after the petition is filed, the juvenile court
“knows or has reason to know that an Indian child is involved,” notice of the pending
proceeding and the right to intervene must be sent to the tribe or the Bureau of Indian
Affairs if the tribal affiliation is not known. (25 U.S.C. § 1912; Cal. Rules of Court, rule
5.481(b).)
       An Indian child is defined as, among other things, a member of an Indian tribe, or
eligible for membership in an Indian tribe and the biological child of a member of an
Indian tribe. (§ 224.1, subd. (b); 25 U.S.C. § 1903(4).) Under ICWA, “Indian tribe” has
a very specific and restricted meaning. It includes only those groups or communities of
Indians recognized as eligible to receive certain services from the Secretary of the

                                               3
Interior. (25 U.S.C. § 1903(8).) The Federal Register lists the recognized Indian entities.
Only those tribes are subject to the notice provisions of ICWA.
       Here, although the Department and the juvenile court had reason to believe the
minor had “Blackfoot” heritage, the Blackfoot tribe is not a federally recognized tribe.
(77 Fed.Reg. 47869 (amended Aug. 10, 2012) [listing the “Blackfeet Tribe of the
Blackfeet Indian Reservation of Montana”].)
       Although there is a possibility of confusing the similarly named Blackfoot and
Blackfeet tribes, the record establishes there was no confusion here. The social worker
investigated further and obtained confirmation from the paternal grandfather that his
Indian affiliation was with the Blackfoot Indians in Canada and not with any federally
recognized tribe. Having ruled out the possibility that the minor may be a member or
eligible for membership in the federally recognized Blackfeet tribe, ICWA notice was not
required.
                                      DISPOSITION
       The orders of the juvenile court are affirmed.



                                                               MAURO                       , J.


We concur:


              BLEASE                   , Acting P. J.


              MURRAY                   , J.




                                              4